      Case 4:17-cv-00179-KGB Document 150-21 Filed 04/03/19 Page 1 State's
                                                                   of 3 Exhibit 2
                                               McGehee et al., v. Missouri Department of Corrections
                                                                                                       t

                             Declaration of M7

     I, M7, declare the following:

      1.     I am over the age of 18 and I am competent to make this

Declaration.

     2.      M7 is a supplier of lethal chemicals to the Missouri Department

of Corrections ("Department").

      3.     M7's decision to provide lethal chemicals to the Department was

based on M7's political views on the death penalty, and not based on

economic reasons.

     4.      M7 has determined that M7 needs confidentiality and anonymity.

M7 requires confidentiality from the Department as a condition precedent to

joining the execution team. In other words, M7's decision to provide lethal

chemicals to the Department was based on, and requires, assurances that

M7's identity will be kept confidential and will not be revealed. M7 requires

anonymity.

      5.     M7's decision to require anonymity arises from M7's fear of

harassment, retaliation, and threats, both physical and financial in nature.

That is, M7 believes that if M7's identity is revealed to anyone other than the

Department, then members of the public, death penalty opponents, or others

will seek to invade M7's privacy in order to harass M7 and in order to

effectuate physical and economic harm on M7.
                                                                                                       i'
                                     1 of 3
      Case 2:18-mc-04138-SRB Document 6-2 Filed 07/26/18 Page 1 of 307                                 I
                                                                                                       l
       Case 4:17-cv-00179-KGB Document 150-21 Filed 04/03/19 Page 2 State's
                                                                    of 3 Exhibit 2
                                                    McGehee et al., v. Missouri Department of Corrections




      6.       In M7's opinion, many factors, including the following, support

the beliefs of M7:

           •   The efforts of litigants, condemned murderers, anti-death penalty

               advocacy groups, such as the ACLU, and members of the public,

               including Larry Flynt, to uncover the identity of members of

               Missouri's execution team;

           •   The efforts of litigants, condemned murderers, anti-death penalty

               advocacy groups, and members of the public to uncover the

               identity of other state's suppliers of lethal chemicals;

           •   The factual statements in M7's September 23, 2016 affidavit (Ex

               1);

           •   The factual statements in M7's September 23, 2016 petition for

               writ of mandamus (Ex 2); and

           •   The factual statements in the attachments to M7's affidavit and

               petition for writ of mandamus.

      7.       M7 will not supply lethal chemicals to anyone-including the

Department and other States-if M7's identity is revealed to anyone outside

the Department for any reason.

      8.       M7 will not supply lethal chemicals to anyone-including the

Department and other States--even if M7's identity is disclosed under a

"protective order."


                                  2 of3
       Case 2:18-mc-04138-SRB Document 6-2 Filed 07/26/18 Page 2 of 307
      Case 4:17-cv-00179-KGB Document 150-21 Filed 04/03/19 Page 3 State's
                                                                   of 3 Exhibit 2
                                                McGehee et al., v. Missouri Department of Corrections




      9.    I declare under penalty of perjury that the forgoing is true and

correct.



Executed on July   J3 , 2018.

                                          (YJ   7
                                     M7,
                                     Member of Missouri's Execution Team




                                                                                                        Il
                                                                                                        t

                                                                                                        I
                                                                                                        f




                                     3 of 3
      Case 2:18-mc-04138-SRB Document 6-2 Filed 07/26/18 Page 3 of 307
